10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
United States of America, Case No. 2:19-cr- #44
Plaintiff
v.
Order Sealing Indictment
Michael Reimers,
Defendant(s)

 

 

 

 

 

Based on the government’s oral motion and the authority provided by Federal Rule of
Criminal Procedure 6(e)(4) and Local Rule IA 10-5, THE COURT HEREBY FINDS AND
ORDERS that the indictment in this case and all related documents must be kept under seal until
further order of the court.

IT IS FURTHER ORDERED THAT the Clerk’s Office for the United States District
Court for the District of Nevada must release the sealed indictment to the CJA Panel Resource
Attorney, who may use the information in the sealed indictment for the sole purpose of securing
defense counsel in a timely manner.

IT IS FURTHER ORDERED THAT, on the day of the arrest of the first defendant in this

case, the CJA Resource Attorney may provide defense counsel a capy of the sealed indictment.

Dated: September 24, 2019 q Cy}
AN

 

United States Magistrate Judge

 
